SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-K/A (Amendment No. 1) (Mark One) X ANNUAL REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 or TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 1-13792 Systemax Inc. (Exact name of registrant as specified in its charter) Delaware 11-3262067 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 Harbor Park Drive Port Washington, New York11050 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (516) 608-7000 Securities registered pursuant to Section12(b)of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $ .01 per share New York Stock Exchange Securities registered pursuant to Section12(g)of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.Yes NoX Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best knowledge of the registrant, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment of this Form10-K.X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large Accelerated Filer Accelerated FilerX Non-Accelerated Filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).Yes NoX The aggregate market value of the voting stock held by non-affiliates of the registrant as of June30, 2010, which is the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $158,673,326. For purposes of this computation, all executive officers and directors of the Registrant and all parties to the Stockholders Agreement dated as of June15, 1995 have been deemed to be affiliates. Such determination should not be deemed to be an admission that such persons are, in fact, affiliates of the Registrant. The number of shares outstanding of the registrant’s common stock as of March 4, 2011 was 36,791,488 shares. Documents incorporated by reference: None, except as indicated in Item 15 (Exhibit List). TABLE OF CONTENTS Page Number Explanatory Note 1 PartIV Item 15. Exhibits and Financial Statement Schedules 1 4 Signatures EXPLANATORY NOTE On March 17, 2011, Systemax Inc. (the “Company”) filed with the Securities and Exchange Commission (the “SEC”) its Annual Report on Form 10-K for its fiscal year ending December 31, 2010 (the “2010 10-K”).This Amendment No. 1 (“Amendment”) amends Part IV (Exhibits) of the 2010 Form 10-K to include in an exhibit (signed Independent Registered Public Accounting Firm Consent) a conformed signature line that was inadvertently omitted in the 2010 Form 10-K. Except as expressly noted in this Amendment, this Amendment does not reflect events occurring after the original filing of our 2010 Form 10-K, or modify or update in any way any other disclosure in the 2010 Form 10-K.This Amendment should be read in conjunction with our 2010 Form 10-K and our other SEC filings. PART IV Item 15.Exhibits and Financial Statement Schedules. B.Exhibits Required by Item 601 of Regulation S-K 3. Exhibits. Exhibits marked with an asterisk are on file with the SEC and are incorporated herein by reference. Exhibit No. Description Composite Certificate of Incorporation of Registrant, as amended (incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 2001)* Amended and Restated By-laws of Registrant (effective as of December29, 2007, incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 2007) * Amendment to the Bylaws of the Registrant (incorporated by reference to the Company’s report on Form8-K dated March3, 2008) * Stockholders Agreement (incorporated by reference to the Company’s quarterly report on Form10-Q for the quarterly period ended September30, 1995) * + Formof 1995 Long-Term Stock Incentive Plan* (incorporated by reference to the Company’s registration statement on FormS-1) (Registration No.333-1852) * + Formof 1995 Stock Plan for Non-Employee Directors* (incorporated by reference to the Company’s registration statement on FormS-1) (Registration No.333-1852) * + Formof 1999 Long-Term Stock Incentive Plan as amended* (incorporated by reference to the Company’s report on Form8-K dated May20, 2003) * + Formof 2006 Stock Incentive Plan for Non-Employee Directors* (incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 2006) * + Formof 2005 Employee Stock Purchase Plan* (incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 2006) * Lease Agreement dated September20, 1988 between the Company and Addwin Realty Associates (Port Washington facility) (incorporated by reference to the Company’s registration statement on FormS-1) (Registration No.33-92052) * First Amendment to Lease Agreement dated September20, 1998 between the Company and Addwin Realty Associates (Port Washington facility) (incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 1998) * Second Amendment to Lease Agreement dated September20, 1988 between the Company and Addwin Realty Associates (Port Washington facility) (incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 2007) * Build-to-Suit Lease Agreement dated April, 1995 among the Company, American National Bank and Trust Company of Chicago (Trustee for the original landlord) and Walsh, Higgins & Company (Contractor) (“Naperville Illinois Facility Lease”) (incorporated by reference to the Company’s registration statement on FormS-1) (Registration No.33-92052) * First Amendment, dated as of February1, 2006, to the Naperville Illinois Facility Lease between the Company and Ambassador Drive LLC (current landlord) (incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 2005) * Lease Agreement dated September17, 1998 between Tiger Direct,Inc. and Keystone Miami Property Holding Corp. (Miami facility) (incorporated by reference to the Company’s quarterly report on Form10-Q for the quarterly period ended September30, 1998) * First Amendment, dated as of September5, 2003, to the Lease Agreement between Tiger Direct,Inc. and Keystone Miami Property Holding Corp. (Miami facility) (filed herewith) * Second Amendment, dated March22, 2007, to the Lease Agreement between Tiger Direct,Inc. and Keystone Miami Property Holding Corp. (Miami facility) (filed herewith) * Third Amendment, dated as of June26, 2009, to the Lease Agreement between Tiger Direct,Inc. and Mota Associates Limited Partnership (successor in interest to landlord Keystone Miami Property Holding Corp.) (Miami facility) (filed herewith) * Lease agreement, dated December8, 2005, between the Company and Hamilton Business Center, LLC (Buford, Georgia facility) (incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 2005) * First Amendment, dated as of June12, 2006, to the Lease Agreement between the Company and Hamilton Business Center, LLC (Buford, Georgia facility) (incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 2005) * + Employment Agreement entered into on October12, 2004 but effective as of June1, 2004 between the Company and Gilbert Fiorentino* (incorporated by reference to the Company’s report on Form8-K dated October12, 2004) * + Amendment No.1, dated December30, 2009, to Employment Agreement between the Company and Gilbert Fiorentino* (incorporated by reference to the Company’s report on Form8-K dated December30, 2009).* + Restricted Stock Unit Agreement entered into on October12, 2004 but effective as of June1, 2004 between the Company and Gilbert Fiorentino* (incorporated by reference to the Company’s report on Form8-K dated October12, 2004).* + Amendment No.1, dated December30, 2009, to the Restricted Stock Unit Agreement between the Company and Gilbert Fiorentino* (incorporated by reference to the Company’s report on Form8-K dated December30, 2009).* + Employment Agreement, dated as of January17, 2007, between the Company and Lawrence P. Reinhold*(incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 2006).* + Amendment No.1, dated December30, 2009, to the Employment Agreement between the Company and Lawrence P. Reinhold* (incorporated by reference to the Company’s report on Form8-K dated December30, 2009). Amended and Restated Credit Agreement, dated as of October27, 2005, between JPMorgan Chase Bank, N.A. and affiliates, General Electric Capital Corporation, and GMAC Commercial Finance LLC (as Lenders) with the Company and certain subsidiaries of the Company (as Borrowers) (the “Amended and Restated JP Morgan Chase Loan Agreement”) (incorporated by reference to the Company’s report on Form8-K dated October27, 2005) Amendment No.1, dated as of December19, 2005, to the Amended and Restated JP Morgan Chase Loan Agreement (incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 2005)* Asset Purchase Agreement between the Company and CompUSA dated January5, 2008 (incorporated by reference to the Company’s annual report on Form10-K for the year December31, 2007)* Amendment to Asset Purchase Agreement between the Company and CompUSA dated February14, 2008 (incorporated by reference to the Company’s annual report on Form10-K for the year ended December31, 2007)* Asset Purchase Agreement, as amended, dated as of April5, 2009 and May14, 2009, by and among Systemax Inc., as Buyer and Circuit City Stores West Coast,Inc. and Circuit City Stores, Inc, as Sellers (incorporated by reference to the Company’s report on Form8-K dated May20, 2009).* Second Amended and Restated Credit Agreement, dated as of October 27, 2010, by and among Systemax Inc. and certain affiliates thereof and JPMorgan Chase Bank, N.A., as U.S. Administrative Agent, J.P. Morgan Europe Limited, as UK Administrative Agent, J.P. Morgan Securities, Inc. as Sole Bookrunner and Sole Lead Arranger, and the lenders from time to time party thereto (incorporated by reference to the Company’s report on Form8-K dated November 2, 2010).* Lease Agreement, dated as of September 1, 2010, among Development Authority of Jefferson, Georgia, GE Government Finance Inc. and SYX Distribution Inc. (incorporated by reference to the Company’s report on Form8-K dated September 24, 2010).* Corporate Guaranty and Negative Pledge Agreement, dated as of September 1, 2010, among Systemax Inc., Development Authority of Jefferson, Georgia and GE Government Finance Inc. (incorporated by reference to the Company’s report on Form8-K dated September 24, 2010). Escrow Agreement, dated as of September 1, 2010, among Marshall & Ilsley Trust Company, N.A. (as escrow agent), GE Government Finance Inc., Development Authority of Jefferson, Georgia and SYX Distribution Inc. (incorporated by reference to the Company’s report on Form8-K dated September 24, 2010).* + Restricted Stock Unit Agreement, dated August 25, 2010, between Systemax, Inc. and Lawrence P. Reinhold*(incorporated by reference to the Company’s report on Form8-K dated August 30, 2010). + Form of 2010 Long Term Incentive Plan* (incorporated by reference to the Company’s Definitive Proxy Statement filed April 29,2010).* 14 Corporate Ethics Policy for Officers, Directors and Employees (revised as of March, 2010)* ++ 21 Subsidiaries of the Registrant 23 Consent of Independent Registered Public Accounting Firm Certification of the Chief Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (filed herewith) Certification of the Chief Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (filed herewith) ++ Certification of the Chief Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 ++ Certification of the Chief Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Executive Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (filed herewith) Certification of the Chief Financial Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002(filed herewith) ++ Certification of the Chief Executive Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002 ++ Certification of the Chief Executive Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002 +Management contract or compensatory plan or arrangement ++Incorporated by reference from Systemax Inc. Annual Report on Form 10-K for the year ended December 31, 2010 SIGNATURES Pursuant to the requirements of Section13 or 15(d)of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SYSTEMAX INC. By: /s/ RICHARD LEEDS Richard Leeds Chairman and Chief Executive Officer Date: October 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Signature Title Date /s/ RICHARD LEEDS Chairman and Chief Executive Officer October 25, 2011 Richard Leeds (Principal Executive Officer) /s/BRUCE LEEDS Vice Chairman and Director October 25, 2011 Bruce Leeds /s/ROBERT LEEDS Vice Chairman and Director October 25, 2011 Robert Leeds /s/LAWRENCE P. REINHOLD Executive Vice President, Chief Financial Officer October 25, 2011 Lawrence P. Reinhold and Director (Principal Financial Officer) /s/THOMAS AXMACHER Vice President and Controller October 25, 2011 Thomas Axmacher (Principal Accounting Officer) /s/ROBERT D. ROSENTHAL Chief Executive, Technology Products Group October 25, 2011 Robert D. Rosenthal /s/STACY DICK Director October 25, 2011 Stacy Dick /s/MARIE ADLER-KRAVECAS Director October 25, 2011 Marie Adler-Kravecas Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No. 333-21489), pertaining to 1995 Stock Plan for Non-Employee Directors, Registration Statement (Form S-8 No. 333-12491), pertaining to the 1995 Long-Term Stock Incentive Plan, and Registration Statement (Form S-8 No. 333-111618), pertaining to the 1999 Long-Term Stock Incentive Plan; of our reports dated March 17, 2011, with respect to the consolidated financial statements and schedule of Systemax Inc., and the effectiveness of internal control over financial reporting of Systemax Inc. included in this Annual Report (Form 10-K) of Systemax Inc. for the year ended December 31, 2010. /s/ Ernst & Young LLP New York, New York March 17, 2011 Exhibit 31.1 CERTIFICATION UNDER SECTION-OXLEY ACT OF 2002 CERTIFICATION OF CHIEF EXECUTIVE OFFICER I, Richard Leeds, certify that: 1. I have reviewed this annual report on Form10-K of Systemax Inc. (the “registrant”); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules13a-15(e)and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules13a-15(f)and 15d-15(f)) for the registrant and have: a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c) evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and d) disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter( the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. 5. The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date: October 25, 2011 /s/ RICHARD LEEDS Richard Leeds, Chief Executive Officer Exhibit 31.2 CERTIFICATION UNDER SECTION-OXLEY ACT OF 2002 CERTIFICATION OF CHIEF FINANCIAL OFFICER I, Lawrence P. Reinhold, certify that: 1. I have reviewed this annual report on Form10-K of Systemax Inc. (the “registrant”); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this l report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules13a-15(e)and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules13a-15(f)and 15d-15(f)) for the registrant and have: a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which thisreport is being prepared; b) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c) evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and d) disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter ( the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. 5. The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing equivalent functions): a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date: October 25, 2011 /s/ LAWRENCE P. REINHOLD Lawrence P. Reinhold, Chief Financial Officer Exhibit 32.1 CERTIFICATION I, Richard Leeds, certify that: I have reviewed this Amendment No. 1 on Form 10-K/A (this “report”) of Systemax Inc.; and Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Dated:October 25, 2011 /s/ RICHARD LEEDS Richard Leeds, Chief Executive Officer Exhibit 32.2 CERTIFICATION I, Lawrence P. Reinhold, certify that: I have reviewed this Amendment No. 1 on Form 10-K/A (this “report”) of Systemax Inc.; and Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Dated:October 25, 2011 /s/ LAWRENCE P. REINHOLD Lawrence P. Reinhold, Chief Financial Officer
